Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3, 5 and 6 are presented for examination.  Claims 2 and 4 have been canceled by the preliminary amendment filed on 9/12/2019.
   
Priority
Acknowledgment is made of applicant's claim for domestic priority from U.S. national stage application of PCT/JP2017/021600 filed on June 12, 2017.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/12/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show in drawings figure 1-6 the terms not clearly shown or explained in specification and drawings as claimed ”the air conditioner sends and receives a first electronic message for a wired communication to and from the wireless terminal, the wireless terminal sends and receives the first electronic message to and from the air conditioner, and packages the first electronic message received in a second electronic message for a wireless communication, and wirelessly 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “AIR CONDITIONING SYSTEM AND COMMUNICATION METHOD FOR WIRED AND WIRELESS MESSAGE TRANSMISSION”.

The disclosure is objected to because of the following informalities: the terms not clearly shown or explained in specification and drawings as claimed ”the air conditioner sends and receives a first electronic message for a wired communication to and from the wireless terminal, the wireless terminal sends and receives the first electronic message to and from the air conditioner, and packages the first electronic message received in a second electronic message for a wireless communication, and wirelessly sends and receives the second electronic message to and from the air conditioning management apparatus, and the air conditioning management apparatus comprises a wireless communication manager configured to extract the first electronic message packaged in the second electronic message received, and package the first electronic message that is to be sent to the air conditioner in the second electronic message without processing the first electronic message, and send the second electronic message to the wireless terminal” as stated in claim 1 and 6 and “the wireless terminal extracts .  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the terms not clearly shown or explained in specification and drawings as claimed ”the air conditioner sends and receives a first electronic message for a wired communication to and from the wireless terminal, the wireless terminal sends and receives the first electronic message to and from the air conditioner, and packages the first electronic message received in a second electronic message for a wireless communication, and wirelessly sends and receives the second electronic message to and from the air conditioning management apparatus, and the air conditioning management apparatus comprises a wireless communication manager configured to extract the first electronic message packaged in the second electronic message received, and package the first electronic message that is to be sent to the air conditioner in the second electronic message without processing the first electronic message, and send the second electronic message to the wireless terminal” as stated in claim 1 and 6 and “the wireless terminal extracts the first electronic message packaged in the second electronic message received via a wireless transmission line, and sends the first electronic message to the air conditioner via the wired transmission line” as stated in clam 3 it appears to be confusing and/or not clear and shown in drawings figures 1-6, how the first electronic message for a wired communication for air conditioner send and receive from wireless terminal while the terminal and air conditioner appears to be connected through wire(s) and as to “the first electronic message that is to be sent to the air conditioner in the second electronic message without processing the first electronic message, and sending, by the air conditioning management apparatus, the second electronic message to the wireless terminal” it is not clear and shown in drawings figures 166, how the second electronic message sent to air conditioner without processing the first electronic message.  Claims 1 and 6 appears to be . 

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of transmitting and extracting or collecting messages wired or wireless between devices, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent air conditioning system claim 1 and the corresponding independent communication method in air conditioning claim 6 recite, in part, an system and method for, the air conditioning system and communication method comprising: an air conditioner connected to a wired transmission line; a wireless terminal connected to the wired transmission line; and an air conditioning management apparatus configured to control the air conditioner, wherein the air conditioner sends and receives a first electronic message for a wired communication to and from the wireless terminal, the wireless terminal sends and receives the first electronic message to and from the air conditioner, and packages the first electronic message received in a second . 
Claims 1 and 6 appears to be failing to show or state the application of data in the system to control the system or machine except message or parameters or data transmission through wired or wireless.
This system describe the concept of collecting and comparing known information and collecting information, analyzing it and transmitting or displaying certain results, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As stated above claims 1 and 6 appears to be failing to show or state the application of data in the system to control the system or machine except message or parameters or data transmission through wired or wireless.
The system of claim 1 and the corresponding method of claim 6 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  

Dependent claims 3 and 5 refine the objective function of claim 1 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al. (Pub. NO. 2016/0102878 A1.

As to claims 1 and 6, Smith teaches the invention including an air conditioning system and a communication method in an air conditioning system (see, para 0002), comprising: an air conditioner connected to a wired transmission line (see, abstract ); a wireless terminal connected to the wired transmission line (see, abstract and figure 2 and para 0091, 0099); and an air conditioning management apparatus configured to control the air conditioner, wherein the air conditioner sends and receives a first electronic message for a wired communication to and from the wireless terminal, the wireless terminal sends and receives the first electronic message to and from the air conditioner as two or more devices in a fabric may communicate using various profiles.  For example, in certain embodiments, a data management profile, a network provisioning profile, or a core profile (including status reporting protocols) that are available to devices connected to the fabric.  Using the profiles, devices may send or request information to or from other devices in the fabric in an understood message format (see, figure 2 and para 006, 0075, 0079).  But Smith particularly fails to teach or fairly suggest that the message packages the first electronic message received in a second electronic message for a wireless communication, and wirelessly sends and receives the second electronic message to and from the air conditioning management apparatus, and the air conditioning management apparatus comprises a wireless communication manager configured to extract the first electronic message 

However, Smith teaches that the data link layer 94 may specify how data may be transferred between devices.  Generally, the data link layer 94 may provide a way in which data packets being transmitted may be encoded and decoded into bits as part of a transmission protocol and transport layer 98 may specify a transparent transfer of the data from a source node to a destination node.  The transport layer 98 may also control how the transparent transfer of the data remains reliable.  As such, the transport layer 98 may be used to verify that data packets intended to transfer to the destination node indeed reached the destination node.  Example protocols that may be employed in the transport layer 98 may include Transmission Control Protocol (TCP) and User Datagram Protocol (UDP) and a communication from node 1062 to node 1068 may be passed through network 1056, network 1058, or some combination thereof.  In the illustrated embodiment, each node can communicate with any other node via any network using any network desired.  Accordingly, unlike the star network topology of FIG. 5, the overlapping networks topology may communicate directly between nodes via any network without using inter-network routing (see, figure 5-6, 11 -12 and para 0071, 0094-0096, 0099, 0107).  It would have been obvious to a person of ordinary skill in the art at the time the was made to interpret the teachings of Smith is capable of the message packages the first electronic message received in a second electronic message for a wireless communication, and wirelessly sends and receives the second electronic message to and from the air conditioning management apparatus, and the air conditioning management apparatus comprises a wireless communication manager configured to extract the first electronic message packaged in the second electronic message received, and package the first electronic message that is to be sent to the air conditioner in the second electronic message without processing the first electronic 


As to claim 3, Smith teaches air conditioning system wherein the wireless terminal extracts or receives the first electronic message as stated above in claim 1. But Smith particularly fails to teach or suggest that a message packaged in the second electronic message received via a wireless transmission line, and sends the first electronic message to the air conditioner via the wired transmission line.  
However, Smith teaches that the data link layer 94 may specify how data may be transferred between devices.  Generally, the data link layer 94 may provide a way in which data packets being transmitted may be encoded and decoded into bits as part of a transmission protocol and transport layer 98 may specify a transparent transfer of the data from a source node to a destination node.  The transport layer 98 may also control how the transparent transfer of the data remains reliable.  As such, the transport layer 98 may be used to verify that data packets intended to transfer to the destination node indeed reached the destination node.  Example protocols that may be employed in the transport layer 98 may include Transmission Control Protocol (TCP) and User Datagram Protocol (UDP) and a communication from node 1062 to node 1068 may be passed through network 1056, network 1058, or some combination thereof.  In the illustrated embodiment, each node can communicate with any other node via any network using any network desired.  Accordingly, unlike the star network topology of FIG. 5, the overlapping networks topology may communicate directly between nodes via any network without using inter-network routing and a fabric may be implemented using one or more suitable communications protocols, such as IPv6 protocols.  In fact, the fabric may be partially or completely agnostic to the underlying technologies (e.g., network types or communication protocols) used to implement the fabric.  Within the one or more communications protocols, the 

As to claims 5, Smith teaches the air conditioning system according wherein the wireless communication manager performs, in a process of sending and receiving information of the second electronic message to and from the wireless terminal, setting to be used for communication with the air conditioner through the wireless terminal as fabric may be implemented using one or more suitable communications protocols, such as IPv6 protocols.  In fact, the fabric may be partially or completely agnostic to the underlying technologies (e.g., network types or communication protocols) used to implement the fabric.  Within the one or more communications protocols, the fabric may be implemented using one or more network types used to communicatively couple electrical devices using wireless or wired connections (see, abstract and para 0078, 0089, 0099). 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Matsushita et al. (US 20140004879 A1) is related to the communication device and system for communicating information in wireless communication with a wireless terminal.

Sasaki et al. (US 10584892) is related to the air conditioning control method, apparatus and a storage medium.



Park (US 20120053738 A1) is related to the air conditioner and method for operating air conditioner which stores data through communication between plurality of air conditioner devices.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119